Citation Nr: 1711125	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-16 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to March 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Denver RO in June 2014.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of premature ventricular complexes (PVCs).

2.  The probative evidence is in relative equipoise as to whether the Veteran's PVCs were caused or aggravated by his service-connected cervical spine disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PVCs are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a)-(b) (2016).  In order to establish service connection on a secondary, there must be evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disorder.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability that results from the aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records are silent as to any complaints of or treatment for arrhythmias, PVCs, or a heart disability.

VA treatment records reflect in December 2009, the Veteran underwent an exercise stress test which was normal with the exception that, during stress, there was an extremely rare isolated premature unifocal supraventricular beat with no couplets, bigeminy, or runs.  A December 2009 Holter monitor report was abnormal and showed normal sinus rhythm with occasional to frequent PVCs.  A February 2010 echocardiogram was normal.  A May 2015 chest X-ray was normal.

The Veteran has submitted letters dated in November 2011 and May 2014 by S.D., a chiropractor, in support of his claim.  In the November 2011 letter, Dr. S.D. noted that he treated the Veteran for spinal instability, and that the treatment provided relief for his heart arrhythmias as well.  Dr. S.D. explained that the spinal adjustments provided took pressure off of the autonomic nervous system and restored balance between the systems for normal heart function.  In the May 2014 letter, Dr. S.D. explained that the first cervical vertebrae had a direct involvement with the vagus nerve, altering its function when impinged.

During a June 2014 hearing before the Board, the Veteran testified that he experienced irregular heartbeats, at times, during service.  He reported that the symptoms had become more pronounced in the prior years.  He described his symptoms as pounding heart.  He explained that his chiropractor told him that his cervical spine disability resulted in a pinched vagus nerve, which resulted in irregular heartbeat.  He noted that chiropractic treatment for the cervical spine disability corrected the alignment of the cervical vertebrae which was pinching the nerve and allowed the nerve to heal, reducing his symptoms.  He stated that he sought chiropractic care on a weekly basis to ensure that the symptoms did not return.

In July 2017, the Veteran underwent a VA examination.  The Veteran explained that when he experienced problems with his service-connected cervical spine disorder, this caused him to experience a rapid heartbeat and feel that his heart was skipping beats.  He noted that his chiropractor told him that the nerves in his neck were causing the increased heart rate and that the manipulation of his neck helped to improve the nerve function and keep the heart rate under control.  The examiner performed a physical examination, which was normal with the exception that blood pressure was elevated at 136/92.  In addition, an electrocardiogram (EKG) was performed, which revealed sinus rhythm with premature ventricular contractions or fusion complexes.  The examiner concluded that the Veteran did not have a heart condition.  He noted that PVCs were shown on EKG, but stated that they were "not clinically significant and do not require treatment."  In an accompanying opinion, the VA examiner acknowledged that "arrhythmia" appeared in the Veteran's VA treatment records in the problem list, but surmised that the condition was initially listed as a working diagnosis and after a complete cardiac evaluation, was removed from the problem list.  In the absence of any evidence corroborating this conclusion, it appears to be little more than speculation.  The examiner also concluded that there was no evidence of heart disease, as a stress test and echocardiogram were normal.  The examiner acknowledged that a Holter monitor showed PVCs, but that the cardiologist did not diagnose any heart disease based on this finding.  The examiner noted the opinions provided by Dr. S.D., and acknowledged the "potential that the service connected cervical spine condition is causing changes in the external regulatory system that controls the heart rate."  However, because there was no objective data to support this conclusion, the examiner found "insufficient clinical evidence to support the claim that the service connected cervical strain has caused changes in this veteran's heart rate or rhythm."  Accordingly, the examiner concluded that it was less likely than not that any diagnosed heart condition was caused or aggravated by the Veteran's service-connected cervical spine strain.

After thorough consideration of the evidence of record, the Board concludes that service connection for PVCs is warranted.  There is a current diagnosis of PVCs, corroborated by EKG and Holter monitor tests.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Although the July 2017 VA examiner concluded that the Veteran did not have a diagnosed heart disability and that the findings of PVCs were not clinically significant and did not require treatment, the VA examiner provided no explanation or rationale as to why this finding was insignificant, particularly in light of the Veteran's reports of accompanying symptomatology including rapid heartbeat, irregular heartbeat, dizziness, nausea, and heartpouding.  Ultimately, the Board concludes that the findings of PVCs on objective testing, the Veteran's reported symptomatology, and the Veteran's testimony that chiropractic treatment of his neck disability relieved the symptoms associated with the PVCs to be sufficient to establish a diagnosed disability in this case.  

In addition, the medical evidence of record is in equipoise as to whether the Veteran's PVCs are related to his service-connected cervical spine disability.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. §§ 3.303; see Allen, 7 Vet. App. 439 (holding that secondary service connection requires that evidence is sufficient to show that the current disability was either caused or aggravated by a service-connected disability).  Specifically, although the July 2017 VA examiner concluded that it was less likely than not that any diagnosed heart condition was caused or aggravated by the Veteran's service-connected cervical spine disorder, the Dr. S.D. provided an opinion relating the Veteran's heart arrhythmias to his service-connected cervical spine disability.  Both of these opinions were based upon physical examination of the Veteran and provide supporting rationale for their conclusions.  Moreover, the July 2017 VA examiner acknowledged the possibility that the Veteran's cervical spine disorder could cause changes in his heart rate.  Accordingly, the Board concludes that the evidence is at least in equipoise with regard to the issue of whether the Veteran's PVCs are related to his service-connected cervical spine disorder.  Therefore, with application of the benefit of the doubt doctrine, service connection for PVCs is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for PVCs is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


